DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 7, 14, 17-21, 25, 26, 30, 32, 33, 35, 37, 39, 43, 44, and 46-53, as recited as recited in a Request for Continued Examination in accordance with 37 CFR 1.114, filed on December 7, 2021, were subject to a non-final office action filed on December 22, 2021 (the “December 22, 2021 Non-Final Office Action”).  On April 22, 2022, Applicant submitted amendments to claims 1, 7, 14, 26, 30, 32, 33, 37, 39, 43, 44, 50, 51, and 53 and add new claim 54 (the “April 22, 2022 Amendment”).  Claims 17-21, 25, 35, 46-49, and 52 were not amended in the April 22, 2022 Amendment.  Claims 1, 7, 14, 17-21, 25, 26, 30, 32, 33, 35, 37, 39, 43, 44, and 46-54, as recited in the April 22, 2022 Amendment, are currently pending, and subject to the final office action below.

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant’s Remarks, pp. 13-22, filed on December 7,, 2021, with respect to the rejections of claims 1, 7, 14, 16-21, 25, 26, 30, 32, 33, 35, 37, 39, and 43-53 under 35 U.S.C. § 101, have been fully considered but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (the “2019 Revised PEG”), the rejections of claims 1, 7, 14, 17-21, 25, 26, 30, 32, 33, 35, 37, 39, 43, 44, and 46-53 and the rejection of new claim 54 under 35 U.S.C. § 101 are maintained, updated, and added in this office action.
Applicant asserts the claims include limitations which are indicative of integrating an abstract idea into a practical application under Prong Two of Step 2A of the Alice/Mayo Test, because Applicant believes the claims are similar to the USPTO’s Examples 40 and 42 in the Subject Matter Eligibility examples. See Applicant’s arguments, at pp. 14-16.  Examiner respectfully disagrees.  Despite Applicant’s assertion, the additional elements recited in the claims are unlike the additional elements that have been held to be indicative of integration into a practical application.  In the October 2019 Update on Subject Matter Eligibility (available at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf), the USPTO provided guidance on the analysis of the “Improvement to the Functioning of a Computer or an Improvement to Other Technology or Technical Field” rationale.
First, the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. October 2019 Update, at p. 12.  The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Id.  Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Id.  Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. Id.  That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Id.
In the present case, Applicant’s specification does not describe a technical problem or set forth a solution to a technical problem.  Applicant statements that the claim limitations provide for automating the collection of family history information and/or resource information does not identify a technical problem or describe an unconventional technical solution.  The claims merely recite limitations for collecting a patient’s family history information in an ordinary manner (i.e., based on patient response to a request for family history information) (see the limitations directed “receiving responses to the family history form that the patient submitted using the third-party portal” in claims 1, 32, and 33) before recommending a discussion related to genetic testing and genetic counseling (see claims 14 and 44).  In fact, Applicant’s claims do not actually automate the collection of family history information, because the patient still has to input this information into a computer.  Rather, Applicant’s claims merely use a computer as a tool to provide a family history form to a patient and collect the patient’s responses to the form (i.e., merely using a computer to implement an existing process).  Collecting a patient’s family history information based on the patient’s response to a family history form is an old and well-known process in the field of genetic testing, and the additional elements merely use computer components as a tool to implement this existing process.
Next, Applicant generally asserts that the claims are patent-eligible because they recite better and more efficient ways to prepare and present complex clinical data on a graphical user interface (GUI), and providing an improved GUI that is capable of analytical output. See Applicant’s Remarks, at pp. 16-17.  Examiner respectfully disagrees.  This statement is made in a conclusory manner.  There are no limitations in the claims or description in the specification that shows preparing and presenting complex clinical data in an efficient way, nor is there any description of an improved graphical user interface.  Applicant’s claimed invention is simply collecting a patient’s family history information and presenting the genetic assessment report on a generic display.  A patient’s family history information is part of basic medical data that is collected before most medical encounters, including ordinary physical exams.  Therefore, family history information is not deemed to be complex clinical data. Applicant’s claims merely provide the genetic assessment reports with the family history information on “a second graphical user interface” (see claims 1, 32, and 33).  Applicant’s specification explicitly describes the input/output devices may include and/or represent a user interface that facilitates human interaction with a computing system, such as a computer mouse, keyboard, monitor, printer, touchscreen device, and/or variations or combinations of the same and/or any other input/output device.  These devices are generic computer components, and thus, Applicant’s disclosure shows that the graphical user interfaces are generic computer screens.  Therefore, providing genetic assessment reports on generic computer screens is not a technical problem, and there is no identification of a technical solution.
As such, the claims are not deemed to recite an improvement to the functioning of a computer or to any other technology or technical field in order to integrate the abstract idea into a practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG.  Therefore, the rejections of claims 1, 7, 14, 17-21, 25, 26, 30, 32, 33, 35, 37, 39, 43, 44, and 46-53 and the rejection of new claim 54 under 35 U.S.C. § 101 are maintained, updated, and added in this office action.  Please see amended rejections to claims 1, 7, 14, 17-21, 25, 26, 30, 32, 33, 35, 37, 39, 43, 44, and 46-54 under 35 U.S.C. § 101 below, for further clarification and analysis of the claims under the 2019 Revised PEG.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s Remarks, pp. 22-27, filed April 22, 2022, with respect to rejections of claims 1, 7-9, 11, 14, 16-21, 25, 26, 30, 32, 33, 35, 37, 39, and 43-53 under 35 U.S.C. § 103, have been fully considered and are persuasive.  Specifically, Applicant amended the claims to include a new limitation directed to “in response to receiving the electronic data share, transmitting to a patient computing device of the patient, over the communication or computer network, an electronic message with a digital link configured to be selectable for access to a web-based portal of the web server, the electronic message comprising a request to access and complete, in preparation for the scheduled appointment, an electronic family history form using the web-based portal”, in combination with the other limitations described in independent claims 1, 32, and 33.  These amended limitations were not found in the prior art previously cited in the December 21, 2021 Final Office Action, and the updated search attached to this office action failed to generate closer prior art results.  Accordingly, claims 1, 32, and 33, as recited in the April 22, 2022 Amendment, are considered to be novel and non-obvious over the prior art.  Dependent claims 7, 14, 17-21, 25, 26, 30, 35, 37, 39, 43, 44, and 46-54 incorporate the allowable features of independent claims 1, 32, and 33 through their individual dependencies on the aforementioned independent claims. Therefore, the rejections of claims 7, 14, 17-21, 25, 26, 30, 32, 33, 35, 37, 39, 43, 44, and 46-53 under 35 U.S.C. § 103 are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7, 14, 17-21, 25, 26, 30, 32, 33, 35, 37, 39, 43, 44, and 46-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the Alice/Mayo Test
	Following Step 1 of the Alice/Mayo Test, claims 1, 7, 14, 17-21, 25, 26, 30, 35, and 54 are directed to a computer-implemented method, which is also within one of the four statutory categories (i.e., a process). See MPEP § 2106.03.  Claims 32, 37, 43, 44, and 46-53 are directed to a system, which is within one of the four statutory categories (i.e., a machine or apparatus). See id.  Claims 33 and 39 are directed to a non-transitory computer-readable medium, which is also within one of the four statutory categories (i.e., an article of manufacture). See id.

Step 2A of the Alice/Mayo Test – Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, claims 1, 32, and 33 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Claim 32 recites the following limitations (and claims 1 and 33 substantially recite the following limitations):
A system comprising:

a web server managed by an entity that provides genetic testing services;

a data share module, stored in memory of the web server, that receives, over a communication or network, from an electronic health records system associated with a healthcare provider, an electronic data share that indicates that a patient has scheduled an appointment with the healthcare provider;

a patient engagement module, stored in the memory, that, (i) in response to receiving the electronic data share, transmits to a patient computing device of the patient, over the communication or computer network, an electronic message with a digital link configured to be selectable for access to a web-based portal of the web-based server, the electronic message comprising a request to access and complete, in preparation for the scheduled appointment, an electronic family history form using the web-based portal, and (ii) in response to selection of the digital link, provides, over the communication or computer network, the web-based portal to the patient computing device;

a response module, stored in the memory, that receives, via a first graphical user interface of the web-based portal, responses to the family history form that the patient submitted using web-based portal accessed using the patient computing device;

a genetic assessment module, stored in the memory, that automatically generates a genetic assessment for the patient based on the responses received through the web-based portal; and

at least one physical processor configured to execute the data share module, the patient engagement module, and the genetic assessment module;

wherein the web server is operable to:

	present, in a second graphical user interface of the web-based portal, the genetic assessment to the patient computing device;

	automatically generating, based on response with an unstructured data format, a computer-searchable patient report with a structured data format;

	automatically send the patient report to the electronic health records system for access by the healthcare provider;

periodically generate, based at least in part on the patient’s genetic assessment, an aggregate report of a plurality of patients, including the patient, who have scheduled appointments with at least one of the healthcare provider and a clinic associated with the healthcare provider; and

automatically send the aggregate report to at least one of the healthcare provider or clinic,

wherein the patients of the aggregate report comprise patients with similar genetic assessments having appointments with similar timeframes, and wherein the aggregate report is generated in the searchable structured data format to allow the healthcare provider to prioritize discussing at least one of health history, genetic testing, or genetic counseling.

However, the aforementioned limitations that are identified in underlined font comprise a process that, under its broadest reasonable interpretation, falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See 2019 Revised PEG.  The Certain Methods of Organizing Human Activity category covers concepts related to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (i.e., scheduling medical appointments; transmitting data (i.e., family history request forms) to patients after the appointments have been scheduled; collecting patient family history responses; and generating genetic risk assessments based on the responses), but for the recitation of generic computer components and functions also recited in claims 1, 32, and 33.  That is, other than reciting: (1) a computing device (as described in claims 1 and 33); (2) a system (as described in claim 32); (3) a non-transitory computer-readable medium comprising one or more computer-executable instructions (as described in claim 33); (4) a web server managed by an entity that provides genetic testing services (as described in claim 32); (5) a data share module, stored in memory of the web server (as described in claim 32); (6) an electronic health records system associated with a healthcare provider (as described in claims 1, 32, and 33); (7) a patient engagement module, stored in the memory (as described in claim 32); (8) a web-based portal (as described in claims 1, 32, and 33); (9) a response module, stored in the memory (as described in claim 32); (10) a genetic assessment module, stored in the memory (as described in claim 32); (11) at least one processor (as described in claims 1 and 33)/at least one processor configured to execute the data share module, the patient engagement module, and the genetic assessment module to the patient computing device (as described in claim 32); (12) a first graphical user interface of the web-based portal (as described in claims 1, 32, and 33); (13) a second graphical user interface of the web-based portal (as described in claims 1, 32, and 33); and the steps of: (14) “in response to receiving the electronic data share, transmits to a patient computing device of the patient, over the communication or computer network, an electronic message with a digital link configured to be selectable for access to a web-based portal of the web-based server, the electronic message”; (15) “in response to selection of the digital link, provides, over the communication or computer network, the web-based portal to the patient computing device” (as described in claims 1, 32, and 33); (16) “automatically generating, based on response with an unstructured data format, a computer-searchable patient report with a structured data format”; (17) “automatically send the patient report to the electronic health records system for access by the healthcare provider” (as described in claims 1, 32, and 33); and (18) “automatically send the aggregate report to at least one of the healthcare provider or clinic” (as described in claims 1, 32, and 33), the context of claims 1, 32, and 33 encompasses concepts directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (i.e., scheduling medical appointments; transmitting data (i.e., family history request forms) to patients after the appointments have been scheduled; collecting patient family history responses; and generating genetic risk assessments based on the responses).
The aforementioned claim limitations described in claims 1, 32, and 33 are analogous to claim limitations directed toward concepts of managing personal behavior or relationships or interactions between people, because they merely recite limitations for ultimately sharing genetic data between people (i.e., collecting family history data from patients and providing this information to healthcare providers who are providing genetic screening and counseling services).  If a claim limitation, under its broadest reasonable interpretation, covers the management of personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See 2019 Revised PEG.  Accordingly, claims 1, 32, and 33 recite an abstract idea.
Examiner notes that: claims 7, 14, 17-21, 25, 26, 30, and 35 (which individually depend on claim 1); claims 37, 43, 44, and 46-53 (which depend on claim 32); and claim 39 (which depends on claim 33), further narrow the abstract idea described in claims 1, 32, and 33 respectively.  As such, dependent claims 7, 14, 17-21, 25, 26, 30, 35, 37, 39, 43, 44, and 46-53 similarly cover limitations directed to narrowing the abstract concept described in claim 1, 32, and 33 which is directed to managing personal behavior including following rules or instructions (i.e., scheduling medical appointments; transmitting data (i.e., family history request forms) to patients after the appointments have been scheduled; collecting patient family history responses; and generating genetic risk assessments based on the responses).  Therefore, dependent claims 7, 14, 17-21, 25, 26, 30, 35, 37, 39, 43, 44, and 46-54 are also directed to the aforementioned abstract idea.  Examiner notes that: (1) dependent claims 21, 26, 30, 37, 39, 50, and 52-54 include limitations that are deemed to be additional elements, and require further analysis under Prong Two of Step 2A; and (2) dependent claims 7, 14, 17-20, 25, 35, 43, 33, 46-49, and 51 do not provide any limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.

Step 2A of the Alice/Mayo Test – Prong Two
Following Prong Two of Step 2A of the Alice/Mayo Test, this judicial exception is not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  In particular, claim 32 recites and claims 1 and 33 substantially recite the additional elements of (identified in bold font below):
A system comprising (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)):

a web server managed by an entity that provides genetic testing services (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f));

a data share module, stored in memory of the web server (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), that receives, over a communication or network (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), from an electronic health records system associated with a healthcare provider (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), an electronic data share that indicates that a patient has scheduled an appointment with the healthcare provider;

a patient engagement module, stored in the memory (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), that, (i) in response to receiving the electronic data share, transmits to a patient computing device of the patient, over the communication or computer network, an electronic message with a digital link configured to be selectable for access to a web-based portal of the web-based server, the electronic message (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); generally linking the abstract idea to a particular field of use, as noted below, see MPEP § 2106.05(e); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) comprising a request to access and complete, in preparation for the scheduled appointment, an electronic family history form using the web-based portal, and (ii) in response to selection of the digital link, provides, over the communication or computer network, the web-based portal to the patient computing device (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); generally linking the abstract idea to a particular field of use, as noted below, see MPEP § 2106.05(e); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

a response module, stored in the memory (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), that receives, via a first graphical user interface of the web-based portal (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), responses to the family history form that the patient submitted using web-based portal accessed using the patient computing device;

a genetic assessment module, stored in the memory (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), that automatically generates a genetic assessment for the patient based on the responses received through the web-based portal; and

at least one physical processor configured to execute the data share module, the patient engagement module, and the genetic assessment module (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f));

wherein the web server is operable to (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)):

	present, in a second graphical user interface of the web-based portal (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), the genetic assessment to the patient computing device;

	automatically generating, based on response with an unstructured data format, a computer-searchable patient report with a structured data format (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f));

	automatically send the patient report to the electronic health records system for access by the healthcare provider (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); generally linking the abstract idea to a particular field of use, as noted below, see MPEP § 2106.05(e); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

periodically generate, based at least in part on the patient’s genetic assessment, an aggregate report of a plurality of patients, including the patient, who have scheduled appointments with at least one of the healthcare provider and a clinic associated with the healthcare provider; and

automatically send the aggregate report to at least one of the healthcare provider or clinic (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); generally linking the abstract idea to a particular field of use, as noted below, see MPEP § 2106.05(e); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)),

wherein the patients of the aggregate report comprise patients with similar genetic assessments having appointments with similar timeframes, and wherein the aggregate report is generated in the searchable structured data format to allow the healthcare provider to prioritize discussing at least one of health history, genetic testing, or genetic counseling.

a non-transitory computer-readable medium comprising one or more computer-executable instructions (as described in claim 33) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); and a computing device (as described in claims 1 and 33) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)).  However, the recitation of these limitations is made with a high-level of generality (i.e., using computer components and software to perform the abstract methods of organizing human activity directed to: scheduling medical appointments; transmitting data (i.e., family history request forms) to patients after the appointments have been scheduled; collecting patient family history responses; and generating genetic risk assessments based on the responses), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
- The following are examples of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- Invoking computers or other machinery merely as a tool to perform an existing process, e.g. see, Affinity Labs v. DirecTV – similarly, the current invention invokes computers (i.e., the system; non-transitory computer-readable medium; computing device; web server managed by an entity that provides genetic testing services; data share module, stored in memory of the web server; electronic health records system associated with a healthcare provider; patient engagement module, stored in the memory; web-based portal; response module, stored in the memory; genetic assessment module, stored in the memory; at least one processor/at least one processor configured to execute the data share module, the patient engagement module, and the genetic assessment module to the patient computing device; first graphical user interface of the web-based portal; and second graphical user interface of the web-based portal, to perform the existing processes of: scheduling medical appointments; transmitting data (i.e., family history request forms) to patients after the appointments have been scheduled; collecting patient family history responses; and generating genetic assessments based on the responses);
			- Using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data), e.g. see, TLI Communications LLC v. AV Auto, LLC – similarly, the current invention invokes the system; non-transitory computer-readable medium; computing device; web server; memory; processor; electronic health records system; first and second graphical user interfaces; and the various modules, as tools to execute the abstract idea; and
		- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see, Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention merely requires at least one processor configured to execute the various modules (i.e., software – see paragraph [0087] in Applicant’s specification as filed on July 26, 2019) to be programmed to ultimately perform the limitations identified in claims 1, 32, and 33 as being directed to the abstract idea.
- The following are examples of insignificant extra-solution activities (e.g., see MPEP § 2106.05(g)):
		- Examples of Mere Data Gathering/Mere Data Outputting:
			- Performing clinical tests on individuals to obtain input for an equation, e.g., see In re Grams – similarly, the current invention merely utilizes the step of sending a digital family history request to the patient in preparation for the scheduled appointment, described in claims 1, 32, and 33, as a necessary data gathering/outputting step for collecting the information that is used to generate the genetic risk assessment for the patient; and
				- Obtaining information about transactions using the Internet to verify credit card transactions, e.g., see CyberSource v. Retail Decisions, Inc. – similarly, the limitations directed to: “in response to selection of the digital link, provid[ing], over the communication or computer network, the web-based portal to the patient computing device”; “in response to receiving the electronic data share, transmit[ting] to a patient computing device of the patient, over the communication or computer network, an electronic message with a digital link configured to be selectable for access to a web-based portal of the web-based server, the electronic message”; “automatically generating, based on response with an unstructured data format, a computer-searchable patient report with a structured data format”; “automatically sending the patient report to the electronic health records system for access by the healthcare provider” and “automatically send the aggregate report to at least one of the healthcare provider or the clinic”, described in claims 1, 32, and 33, are similarly deemed to be a necessary data gathering/outputting steps (i.e., “transmitting an electronic message with a digital link is a necessary gathering/outputting step before the system is able to: (i) collect the patient’s responses; and (ii) generate the genetic risk assessments for the patient based on the patient’s responses; and “sending the genetic risk assessments to the patient and the patient reports to a health records system are necessary data outputting steps in order for the patients and healthcare providers to access the information).
Thus, the additional elements in independent claims 1, 32, and 33 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 7, 14, 17-20, 25, 35, 43, 33, 46-49, and 51 do not recite any additional elements outside of those identified as being directed to the abstract idea, described above.  Examiner notes that dependent claims 21, 26, 30, 37, 39, 50, and 52-54 recite the following additional elements (in bold font below):

wherein generating the aggregate report comprises periodically generating the aggregate report, each generated instance of the aggregate report being generated in connection with a successive time period; and automatically sending the aggregate report comprises periodically sending the aggregate report (insignificant extra-solution activity as noted above, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 21 and 50);

wherein the steps of the method are performed by a server managed by an entity that provides genetic screening services, wherein the electronic health records system automatically transmits the data share to the web server managed by the entity in response to determining that the patient has been scheduled for the appointment (insignificant extra-solution activity as noted above, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 26 and 52)

further comprising providing the patient with a personal report comprising at least one of: the patient’s genetic assessment; the patient’s responses to the family history form; and educational information, wherein providing the patient with the personal report comprises at least one of: sending, to the patient, a second digital link to the personal report; and sending, to the patient, an email that includes the personal report (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); insignificant extra-solution activity as noted above, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 30 and 53); and

the system further comprising: a patient pedigree module, stored in the memory (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), that generates a three-generation patient pedigree based on the genetic assessment for the patient, wherein the three-generation
patient pedigree comprises determining at least one of: number of aunts / uncles related to the patient; number of brothers / sisters related to the patient; and number of sons / daughters related to the patient (as described in claim 37)

further causing the computing device to: generate a three-generation patient pedigree module, stored in the memory, based on the genetic assessment for the patient (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), wherein the three-generation patient pedigree comprises determining at least one of: number of aunts / uncles related to the patient; number of brothers / sisters related to the patient; and number of sons / daughters related to the patient (as described in claim 39);

wherein the electronic message is a text message transmitted to a mobile device of the patient using a Short Message Service (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); insignificant extra-solution activity as noted above, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claim 54).

However, these additional elements in dependent claims 21, 26, 30, 37, 39, 50, and 52-54 are deemed to be no more than (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception, for similar reasons as identified above. See analysis above; see also MPEP §§ 2106.05(f), (g).  For example, the steps directed to: automatically sending the report to the healthcare provider, clinic, and server; and sending the patient the report in a link or email, as described in claims 21, 26, 30, 50, and 52-54, are merely using common computer components and features to present the organized human activity (i.e., the generated assessment) to the persons in the claims.  As such, the additional elements in dependent claims 21, 26, 30, 50, and 52-54 are not indicative of integrating the judicial exception into a practical application.
	Unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, claims 1, 7, 14, 17-21, 25, 26, 30, 32, 33, 35, 37, 39, 43, 44, and 46-54: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and the Vanda Pharmaceuticals Memo).  For these reasons, claims 1, 7, 14, 17-21, 25, 26, 30, 32, 33, 35, 37, 39, 43, 44, and 46-54 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the Alice/Mayo Test for Claims
Following Step 2B of the Alice/Mayo Test, claims 1, 7, 14, 17-21, 25, 26, 30, 32, 33, 35, 37, 39, 43, 44, and 46-54 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to whether the abstract idea is integrated into a practical application, the additional elements of claims 1, 7, 14, 17-21, 25, 26, 30, 32, 33, 35, 37, 39, 43, 44, and 46-54 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
	Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP §§ 2106.05 (d).
	The additional elements of claims 1, 21, 26, 30, 32, 33, 50, and 52-54, as recited, the system; non-transitory computer-readable medium; computing device; web server managed by an entity that provides genetic testing services; data share module, stored in memory of the web server; electronic health records system associated with a healthcare provider; patient engagement module, stored in the memory; web-based portal; response module, stored in the memory; genetic assessment module, stored in the memory; at least one processor/at least one processor configured to execute the data share module, the patient engagement module, and the genetic assessment module to the patient computing device; first graphical user interface of the web-based portal; and second graphical user interface of the web-based portal; and the steps of: “in response to receiving the electronic data share, transmits to a patient computing device of the patient, over the communication or computer network, an electronic message with a digital link configured to be selectable for access to a web-based portal of the web-based server, the electronic message”; “in response to selection of the digital link, provides, over the communication or computer network, the web-based portal to the patient computing device”; “automatically generating, based on response with an unstructured data format, a computer-searchable patient report with a structured data format”; “automatically send the patient report to the electronic health records system for access by the healthcare provider”; “automatically send the aggregate report to at least one of the healthcare provider or clinic”; “automatically sending the aggregate report comprises periodically sending the aggregate report”; “sending, to the patient, a second digital link to the personal report; and sending, to the patient, an email that includes the personal report”; “generating a three-generation patient pedigree module, stored in the memory, based on the genetic assessment for the patient”; and wherein the electronic message is a text message transmitted to a mobile device of the patient the using a Short Message Service, are generic computer components and functions. See MPEP § 2106.05(d)(II).
	- Regarding the system; non-transitory computer-readable medium; computing device; web server managed by an entity that provides genetic testing services; data share module, stored in memory of the web server; electronic health records system associated with a healthcare provider; patient engagement module, stored in the memory; web-based portal; response module, stored in the memory; genetic assessment module, stored in the memory; at least one processor/at least one processor configured to execute the data share module, the patient engagement module, and the genetic assessment module to the patient computing device; first graphical user interface of the web-based portal; and second graphical user interface of the web-based portal, and the step directed to “automatically generating, based on responses with an unstructured data format, a computer-searchable patient report with a structured data format” - Applicant generally describes these computer components at a high-level in the specification.
			- For example, Applicant generally describes the computer system as one that “broadly represents any single or multi-processor computing device or system capable of executing computer-readable instructions”, including, without limitation, “workstations, laptops, client-side terminals, servers, distributed computing systems, handheld devices, or any other computing system or device.” Applicant’s specification as filed on July 26, 2019, paragraph [0086].  Further, Applicant describes the processor as generally representing “any form of physical processing unit (e.g., a hardware-implemented central processing unit) capable of processing data or interpreting and executing instructions. Id. at paragraph [0087].  These components are described at a high level, and are the equivalent of generic computer components (i.e., generic computer processing devices).  Therefore, this disclosure shows that the system; computing device; server; electronic health records system; and at least one processor, are generic computing devices.  Such devices are old and well-known computing devices in the medical industry.
			- Similarly, the specification discloses that the system memory generally “represents any type or form of volatile or nonvolatile storage device or medium capable of storing data and/or other computer-readable instructions. Examples of system memory 816 include, without limitation, Random Access Memory (RAM), Read Only Memory (ROM), flash memory, or any other suitable memory device.” Id. at paragraph [0088].  Paragraph [0088] also discloses that “the one more modules 102 from FIG. 1 [which include the data share module; request module; response module; and risk assessment module] may be loaded into the system memory.” Id.  This disclosure shows that the memory and various modules may be embodied by generic computer components and software instructions.  Likewise, these computer components and generic software instructions are old and well-known in the medical industry.
			- Still further, the specification discloses that the I/O device may include and/or represent a user interface that facilitates human interaction with the computing system, such as a computer mouse, keyboard, monitor, printer, touchscreen device, and/or variations or combinations of the same and/or any other input/output device. Applicant’s specification as filed on July 26, 2019, paragraph [0095].  A user interface that facilitates human interaction with a computing system (i.e., such as a generic display monitor or touchscreen device) is old and well-known in the medical industry.  Therefore, this disclosure shows that the first and second graphical user interfaces may be embodied by generic computer monitors and touchscreen interfaces.
			- Yet still further, prior art shows that formatting reports into structured and searchable formats are old and well-known computer functions.  For example, Florin et al. (Pub. No. US 2017/0083665) teaches that well-known computer processors, memory units, storage devices, computer software, and other components may be used to: generate patient-specific structured report templates, creating a radiology structured reports, automatically review a free-form radiology reports (i.e., automatically searching reports indicates that the reports are in a searchable format); and automatically generating healthcare analytics using patient-specific structured report templates for radiology scans. See Florin, paragraph [0033].  This disclosure shows that it was old and well-known in the medical industry to create medical reports in a structured and searchable format.  Therefore, the step of “automatically generating a computer-searchable patient report with a structured data format”, as described in claims 1, 32, and 33, is also deemed to be a well-understood, routine, and conventional computer function in the medical industry.
Therefore, the disclosure in Applicant’s specification and prior art shows that the aforementioned computer components and functions are well-understood, routine, and conventional computer components and functions that are previously known in the industry. See MPEP § 2106.05(d).
		- Regarding the steps and features directed to: “in response to receiving the electronic data share, transmits to a patient computing device of the patient, over the communication or computer network, an electronic message with a digital link configured to be selectable for access to a web-based portal of the web-based server, the electronic message”; “in response to selection of the digital link, provides, over the communication or computer network, the web-based portal to the patient computing device”; “automatically send the patient report to the electronic health records system for access by the healthcare provider”; “automatically send the aggregate report to at least one of the healthcare provider or clinic”; “automatically sending the aggregate report comprises periodically sending the aggregate report”; “sending, to the patient, a second digital link to the personal report; and sending, to the patient, an email that includes the personal report”; “generating a three-generation patient pedigree module, stored in the memory, based on the genetic assessment for the patient”; and “wherein the electronic message is a text message transmitted to a mobile device of the patient the using a Short Message Service” - The following represents an example that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
			- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – similarly, the limitations directed to: “in response to receiving the electronic data share, transmits to a patient computing device of the patient, over the communication or computer network, an electronic message with a digital link configured to be selectable for access to a web-based portal of the web-based server, the electronic message”; “in response to selection of the digital link, provides, over the communication or computer network, the web-based portal to the patient computing device”; “automatically send the patient report to the electronic health records system for access by the healthcare provider”; “automatically send the aggregate report to at least one of the healthcare provider or clinic”; “automatically sending the aggregate report comprises periodically sending the aggregate report”; “sending, to the patient, a second digital link to the personal report; and sending, to the patient, an email that includes the personal report”; “generating a three-generation patient pedigree module, stored in the memory, based on the genetic assessment for the patient”; and “wherein the electronic message is a text message transmitted to a mobile device of the patient the using a Short Message Service”, are also deemed to be well-understood, routine, and conventional activity in the medical field, because they also represent mere collection and transmission of data over a network (i.e., merely (i) sending medical information requests to a patient and; (ii) sending medical reports to the healthcare providers).
Therefore, the additional elements described in claims 1, 21, 26, 30, 32, 33, 50, and 52-54 are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
	Thus, taken alone, the additional elements of claims 1, 21, 26, 30, 32, 33, 50, and 52-54 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered combination, claims 1, 21, 26, 30, 32, 33, 50, and 52-54 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
	Additionally, dependent claims 7, 14, 17-20, 25, 35, 37, 39, 43, 44, 46-49, and 51 (which individually depend on claims 1, 32, and 33 respectively); do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Examiner notes that claims 7, 14, 17-20, 25, 35, 37, 39, 43, 44, 46-49, and 51 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject matter eligibility rejections of independent claims 1, 32, and 33.  Dependent claims 7, 14, 17-20, 25, 35, 37, 39, 43, 44, 46-49, and 51 merely add limitations that further narrow the abstract idea described in independent claims 1, 32, and 33.  Therefore, claims 1, 7, 14, 17-21, 25, 26, 30, 32, 33, 35, 37, 39, 43, 44, and 46-54 are also nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450


/N.A.A./Examiner, Art Unit 3686

/JOHN P GO/Primary Examiner, Art Unit 3686